Citation Nr: 0726807	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  03-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for atypical lymphoid 
infiltrates, claimed as lung cancer, as due to herbicide 
exposure.

2.  Entitlement to service connection for mild spondylotic 
changes L5 with degenerative disc disease (DDD) L5-S1 and 
disc bulge, claimed as secondary to service-connected post-
operative scar, excision of lipoma, right hip.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for myositis, right 
leg, post-operative and, if so, whether service connection is 
now warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

In a January 2002 VA Form 21-4138, the veteran clearly 
indicated that he wished to file a claim for service 
connection for a condition of both legs as secondary to his 
service-connected disability.  The RO acknowledged receipt of 
this claim in a March 2002 letter, but only adjudicated the 
issue of entitlement to service connection for a right leg 
condition.  An April 2003 letter from the RO subsequently 
acknowledged that the veteran was seeking service connection 
for a left leg condition, but no further action was taken.  
As the record does not reveal that the RO has addressed this 
issue, it is REFERRED for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's claims.  Such development 
would ensure that his due process rights, including those 
associated with the duties to notify and assist, are met.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Court of Appeals for 
Veterans' Claims (Court) issued a decision regarding the 
notice requirements associated with claims to reopen.  VA 
must notify a claimant of the evidence that is needed to 
reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim.  More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Prior to the adjudication of the veteran's claims, the RO 
provided notice of what evidence was necessary to establish 
entitlement to service connection.  See March 2002 letter.  
This letter, however, did not specifically inform the veteran 
of what evidence was necessary to establish service 
connection on a secondary basis (which concerns both his 
claim to reopen and his claim for service connection for a 
back condition), and also did not specifically inform the 
veteran that he needed to submit new and material evidence to 
reopen his claim for service connection for a right leg 
condition.  Although the veteran was subsequently informed of 
the need to submit new and material evidence, see January 
2003 letter, the specific elements required by Kent have 
still not been provided to the veteran.  Nor has he received 
specific notice of what evidence is necessary to establish 
service connection on a secondary basis.  As such, the 
veteran's claims must be remanded so that he receives proper 
and adequate notice related to these claims.  

The veteran contends that he has a back condition that is 
adjunct to his service-connected post-operative scar, 
excision of lipoma, right hip.  See January 2002 VA Form 21-
4138.  Service connection for post-operative scar, excision 
of lipoma, right hip, was granted with a noncompensable 
evaluation in the year following the veteran's discharge from 
service.  See October 1968 rating decision.  It is currently 
rated as 10 percent disabling.  

In its January 2003 rating decision, the RO styled the issue 
of service connection for a back condition as mild 
spondylotic changes of the lumbar spine with DDD L5-S1 and 
disc bulge.  Although the veteran's January 2002 claim was 
clearly limited to service connection on a secondary basis, 
the RO denied the claim on a direct basis as well.  The 
veteran subsequently reported that he believes his back and 
leg problems are related to two plane crashes that occurred 
within days of each other while he was stationed in Vietnam, 
and described one as a belly landing that took place in 
Saigon.  See April 2007 VA Form 9.  The Board acknowledges 
that the RO has already addressed the issue of service 
connection for a back disability on a direct basis.  This 
adjudication, however, did not consider whether the veteran's 
current back problems were related to the alleged plane 
crashes.  See January 2003 rating decision.  Nor did the RO 
attempt to elicit more information from the veteran regarding 
the alleged crashes or attempt to verify their occurrence.  
On remand, the RO should request the veteran to provide more 
information regarding the alleged plane crashes, to include 
information on what type of aircraft was involved, where the 
crashes took place, and during what time frame the crashes 
occurred.  If the veteran provides the requested information, 
the RO should attempt to confirm whether the crashes did 
occur from appropriate sources.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2006), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  As 
the veteran was not provided with the requisite notice 
regarding his claim for service connection for a back 
condition on a secondary basis, the Board finds that 
fundamental fairness to the veteran warrants conducting a 
medical examination for the purpose of ascertaining the 
current diagnosis involving the veteran's back and for an 
opinion on the etiology of any current diagnosis.  

The veteran also contends that he has lung cancer as a result 
of exposure to Agent Orange while stationed in Vietnam.  See 
January 2003 VA Form 21-4138; April 2007 VA Form 9.  The RO 
styled the issue as service-connection for atypical lymphoid 
infiltrates and denied the claim on both a presumptive and 
direct basis.  See January 2003 rating decision.  

The medical evidence of record indicates that the veteran 
underwent a wedge biopsy of his right lung in 2002, with an 
interim report indicating he had atypical lymphoid 
infiltrate.  The interim report specifically noted that a 
final diagnosis was pending.  See August 2002 surgical 
pathology report from DCH Regional Medical Center Laboratory.  
The RO failed to consider the final diagnosis rendered, which 
was low grade malignant lymphoma, two separate foci, 
consistent with low grade lymphoma of bronchus associated 
lymphoid tissue (BALT) lymphoma.  This diagnosis appears to 
be a form of non-Hodgkin's lymphoma, which is a disease 
associated with exposure to herbicide agents.  See 38 C.F.R. 
§ 3.309(e) (2006).

The veteran's DD 214 reveals that he had one year of foreign 
and or sea service in the U.S. Army Pacific Command (USARPAC) 
and received the Vietnam Campaign Medal and Vietnam Service 
Medal.  This information, however, is not enough to establish 
the veteran's presence in Vietnam, which is pertinent to his 
claim for service connection for lung cancer as due to 
herbicide exposure.  The RO should verify the veteran's 
service in Vietnam.  Furthermore, in light of the fact that 
the final diagnosis involving the veteran's right lung was 
rendered in August 2002 and there is no contemporaneous 
medical evidence of the veteran's current status, an 
appropriate examination should be scheduled to determine the 
current status of the veteran's previously diagnosed BALT 
lymphoma.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen his previously denied claim for 
service connection, as required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Provide notice to the veteran 
regarding what evidence is needed to 
establish service connection on a 
secondary basis.  See 38 C.F.R. § 3.310 
(2006).  

3.  Verify the veteran's involvement in 
the alleged in-service plane crashes.  If 
necessary, ask the veteran to provide 
additional information to permit such 
verification, and specify the information 
that he should provide.  If the veteran 
does not provide the necessary 
information and there is insufficient 
information to attempt to verify the 
veteran's involvement, this should be 
documented in the claims folder.  

4.  Verify the dates of the veteran's 
service in the Republic of Vietnam, or 
verify that the veteran did not serve in 
the Republic of Vietnam.  

5.  When the requested development has 
been completed, schedule the veteran for 
an examination to determine the current 
diagnosis or diagnoses involving his 
back.  For each diagnosis, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosed 
disability is related to service or to 
his service-connected post-operative 
scar, excision of lipoma, right hip.  The 
examiner should explain the reason(s) for 
the opinion(s).  The claims folder should 
be made available for review.  

6.  Schedule the veteran for an 
appropriate examination to determine the 
current status of his previously 
diagnosed BALT lymphoma.  The examiner 
should specify the appropriate diagnosis 
of the veteran's lymphoma and should 
indicate whether this is Hodgkin's 
disease or non-Hodgkin's lymphoma.  The 
claims folder should be made available 
for review.  

7.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



